Citation Nr: 0734544	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-12 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for migraine headaches.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical strain.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back strain.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for loss 
of feeling in the legs.

7.  Entitlement to a compensable evaluation for residuals of 
a soft tissue back injury.
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1972 to February 
1974.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The veteran testified in support of these claims during a 
videoconference hearing held before the undersigned Acting 
Veterans Law Judge in May 2007.  A transcript of this hearing 
is of record.  It was agreed at the hearing that the case 
would be held open in abeyance for 30 days to allow the 
veteran to submit additional evidence.  No new evidence was 
received.

The matters of entitlement to service connection for migraine 
headaches and cervical and low back strain, based on de novo 
review; whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
loss of feeling in the legs and PTSD; and a compensable 
rating for residuals of a soft tissue back injury are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.


FINDINGS OF FACT

1.  On May 25, 2007, prior to the promulgation of a decision 
in this case, the Board received notification from the 
veteran requesting withdrawal of his appeal on the claim of 
entitlement to service connection for hypertension.

2.  An unappealed May 2002 rating decision declined to reopen 
the veteran's claim for entitlement to service connection for 
cervical and low back strains.

3.  The evidence received since May 2002 includes medical 
opinions that suggest the veteran's cervical and lumbar spine 
disabilities were related to service, relates to an 
unestablished fact necessary to substantiate the claims of 
service connection for cervical and lumbar spine 
disabilities, and raises a reasonable possibility of 
substantiating these claims.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for 
hypertension have been met; the Board has no futher 
jurisdiction in the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  New and material evidence has been received, and the a 
claim of entitlement to service connection for a cervical 
strain is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

3.  New and material evidence has been received, and the 
claim of entitlement to service connection for a low back 
strain is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for Service Connection for Hypertension

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege a specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).

In this case, on May 25, 2007, prior to the promulgation of a 
decision in this case, the Board received notification from 
the veteran requesting withdrawal of his appeal on the claim 
of entitlement to service connection for hypertension.  Thus, 
with regard to such claim, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on such claim and it must be dismissed. 

II.  Claims to Reopen

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Inasmuch as the determination below 
constitutes a full grant of that portion of the claim that is 
being addressed, there is no reason to belabor the impact of 
the VCAA on this matter, since any error in notice timing or 
content would be harmless.

A.  Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 

To establish service connection for a claimed disability, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Generally, an unappealed determination by the RO is final 
based on the evidence of record at the time of such 
determination.  38 U.S.C.A. § 7105.  However, if new and 
material evidence is presented or secured with respect to the 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

New and material is defined by regulation.  Under the 
applicable definition, i.e., as revised , effective for 
claims to reopen filed after August 29, 2001, as here, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The RO previously denied the veteran's claims of entitlement 
to service connection for cervical and low back strains on 
multiple occasions, including in a rating decision dated May 
2002.  The RO essentially based its denial on finding that 
there was no evidence that the veteran's cervical and low 
back strains were related to service.  In deciding the 
veteran's claims, the RO considered the veteran's service 
medical and personnel records, post-service VA and private 
treatment records, written statements of private physicians, 
the veteran's hearing testimony, reports of VA examinations, 
and written statements of the veteran and his representative. 

In May 2002, the RO once again denied the claims by declining 
to reopen them.  He was provided his appellate rights with 
regard to that decision, but he did not appeal the decision 
to the Board.  The May 2002 rating decision is thus final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2002).

The evidence that has been associated with the claims file 
since the RO's May 2002 rating decision includes VA treatment 
records; reports of VA examinations; service medical and 
personnel records; a letter from C. J. B., D.C., dated 
December 2006; written statements of the veteran and his 
representative; and a transcript of the veteran's hearing 
testimony.  


1.  Cervical Strain

With the exception of some of the service medical and 
personnel records, which are duplicates, and the veteran's 
written statements and hearing testimony, which reiterate 
previously expressed assertions concerning this claim, the 
evidence received since May 2002 is new.  It was not 
previously submitted to agency decision makers and is neither 
cumulative, nor redundant of the evidence of record at the 
time of the last prior final denial.  

The evidence is also material.  By itself or when considered 
with the evidence previously of record, it relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a cervical strain and raises a 
reasonable possibility of substantiating that claim.  More 
specifically, the report of VA muscles examination conducted 
in March 2004 includes a VA examiner's opinion linking 
symptoms of a chronic muscular strain in the veteran's 
cervical spine region to the veteran's service.  The absence 
of this type of evidence formed the basis of the RO's 
previous denial of the veteran's claim for service connection 
for a cervical strain.

Having determined that evidence received since the May 2002 
rating decision is both new and material, and the claim of 
entitlement to service connection for cervical strain may, 
and must, be reopened.

2.  Low Back Strain

As previously indicated, with the exception of some of the 
service medical and personnel records, which are duplicates, 
and the veteran's written statements and hearing testimony, 
which reiterate previously expressed assertions concerning 
this claim, the evidence received since May 2002 is new.  

The evidence is also material.  By itself or when considered 
with the evidence previously of record, it relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a low back strain and raises a 
reasonable possibility of substantiating that claim.  More 
specifically, the December 2006 letter from Dr. Bartness 
links a low back disability to the veteran's in-service back 
injury.  The absence of this type of evidence formed the 
basis of the RO's previous denial of the veteran's claim for 
service connection for a low back strain.

Having determined that evidence received since the May 2002 
rating decision is both new and material, and the claim of 
entitlement to service connection for low back strain may, 
and must, be reopened.




ORDER

The appeal on the claim of entitlement to service connection 
for hypertension is dismissed. 

New and material having been received, the claim of 
entitlement to service connection for a cervical strain is 
reopened and, to this extent only, granted.

New and material having been received, the claim of 
entitlement to service connection for a low back strain is 
reopened and, to this extent only, granted.


REMAND

The reopening of the claim seeking service connection for low 
back and cervical strains has triggered VA's duty to assist 
by arranging for any necessary medical examination and/or 
opinion.  See 38 C.F.R. § 3.159.  There is conflicting 
evidence regarding the etiology of the veteran's cervical and 
low back strains.  Some of the evidence indicates that the 
veteran's cervical and low back symptomatology developed 
secondary to post-service injuries.  Other evidence indicates 
that the veteran has cervical and low back symptomatology, 
other than that which is already service connected, as 
residuals of a soft tissue back injury or attributable to the 
post-service injuries, which is related to his in-service 
injury, during which he expressed neck and low back 
complaints.  Additional medical information is needed to 
reconcile this conflicting evidence of record.

The veteran's claims of entitlement to service connection for 
migraine headaches and whether new and material evidence has 
been received to reopen a claim for service connection for a 
loss of feeling in the legs are inextricable intertwined with 
the claims for service connection for cervical and low back 
strains.  The evidence suggests that the migraine headaches 
and loss of feeling in the legs are caused by the cervical 
strain and low back strain, respectively.  Therefore, any 
medical opinion linking the strains to service would have an 
impact on the disposition of the claims for service 
connection for migraine headaches and a loss of feeling in 
the legs.  The Board thus defers these claims until such time 
as the veteran undergoes the previously noted examinations.  

Regarding whether new and material evidence has been received 
to reopen a claim seeking service connection for PTSD, 
additional notice is required.  In his current appeal, the 
veteran contends that his PTSD is due to sexual assault in 
service.  While the veteran was provided notice regarding the 
underlying claim for service connection, additional notice is 
required in claims that involve a personal assault.  
Specifically, the RO must inform the veteran of evidence from 
sources other than the veteran's service records that may 
corroborate his account of the stressor incident, in 
accordance with 38 C.F.R. § 3.304(f)(3).  See also M21-1, 
Part III, 5.14(c)(4)(a); Patton v. West, 12 Vet. App. 272 
(1999) (holding that certain special M21 manual evidentiary 
procedures apply in PTSD personal assault cases).

As to the claim for a compensable evaluation for residuals of 
a soft tissue back injury, the Board notes that, since the 
last VA examination of his back, the veteran has submitted 
evidence suggesting that his back disability has worsened.  
Specifically, he has submitted a letter from Dr. Bartness 
indicating that such disability was so severe it interfered 
with his ability to work.  Given this evidence, another 
examination is necessary, during which an examiner can 
discuss the current level of impairment caused by the 
veteran's service-connected low back disability.

Based on the foregoing, this case is REMANDED for the 
following action:

1.  The veteran should be advised of the 
various ways in which a stressor event in 
a personal/sexual assault PTSD case may 
be corroborated (i.e., 3.304(f)(3) and 
M21-1, part III, 5.14(c)).  He should be 
informed that these alternative sources 
could include, but are not limited to, 
private medical records; civilian police 
reports; reports from crisis intervention 
centers; testimonials from family 
members, roommates, fellow service 
members, or clergy; and copies of any 
personal diaries or journals.
2.  Arrange for the veteran to undergo a 
VA examination by a physician who has not 
previously evaluated the veteran in 
support of his service connection claims.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) record in detail the nature of 
the veteran's service and post-
service spine injuries;

b) diagnose all evident cervical 
spine and lumbar spine disabilities 
and note all cervical spine and 
lumbar spine symptomatology 
attributable to each diagnosis; 

c) opine whether any such 
disability, or certain 
symptomatology thereof, is at least 
as likely as not related to the 
veteran's service, including the 
documented injury, after which the 
veteran expressed neck and low back 
complaints;

d) indicate whether any disability 
is congenital in nature;

e) if any disability is congenital 
or otherwise preexisted service, 
opine whether it increased in 
severity therein beyond its natural 
progression;  

f) if any cervical spine or lumbar 
spine disability is at least as 
likely as not related to the 
veteran's service, or preexisted 
service and increased in severity 
therein, opine whether the veteran's 
migraine headaches and/or loss of 
feeling in his legs are due to, or 
the result of, such disability; 

g) reconcile the conflicting medical 
opinions of record addressing the 
role of the veteran's post-service 
injuries in the development of his 
cervical spine and lumbar spine 
disabilities; and

h) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

2.  Also arrange for the veteran to 
undergo a VA examination in support of 
his claim for a compensable evaluation 
for a soft tissue back injury.  Forward 
the claims file to the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) note all symptomatology 
associated with the veteran's 
service-connected soft tissue back 
disability; 

b) specifically indicate whether and 
to what extent the disability caused 
limitation of, or weakness in, 
movement, excess fatigability, 
incoordination, or pain on use;  

c) specifically indicate whether and 
to what extent the disability caused 
additional functional loss during 
flare-ups and on repetitive use; 
d) specifically indicate whether and 
to what extent the disability 
interfered with the veteran's 
employability; and

e) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  The RO should then readjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate SSOC and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


